Citation Nr: 1036495	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

This appeal was previously before the Board in January 2007 and 
April 2009.  The Board remanded the claim so that treatment 
records could be requested, the Veteran's stressors could be 
researched, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran filed a claim for service connection for PTSD in May 
2004.  His stressor statement provided that during service in 
country Vietnam from October 1967 to October 1968 his friend was 
killed by friendly fire, he was shot at while on perimeter guard 
duty, and he witnessed an "ammo dump" explosion as the result 
of an enemy attack.  In September 2009, the RO provided a 
memorandum of stressor verification which noted that the soldier 
the Veteran identified as a friend who died by friendly fire, had 
in fact served with the Veteran and died in November 1966 
(although the cause of his death could not be established).  The 
stressor of the ammo dump being blown up was also verified, as 
there were two occasions of ammo dumps being blown up during the 
time the Veteran served in Vietnam, and in the area where he 
served. 

Although the Veteran's stressors have been verified, there are 
discrepancies in the record regarding the Veteran's diagnosis, 
and a nexus opinion is required.  The Veteran was previously 
denied service connection for depression.

Service treatment records show that in November 1966 the Veteran 
reported to a physician that he had "had a nervous condition 
since he was a child."  He stated he was afraid of the new 
officers and that he was afraid of doing something wrong and 
getting in trouble.  He requested that he be able to see a doctor 
about his nervous condition.  In an additional note from November 
1966 a physician noted that the Veteran had led a sheltered life 
and needed reassurance and recognition for a job well done more 
so than that of the average individual.  The physician noted that 
the Veteran was functioning well, and that there was no further 
need for him to be seen.   The Veteran's March 1968 separation 
physical examination report and associated report of medical 
history found him to be psychiatrically normal; he denied 
depression, excessive worry, trouble sleeping, frequent or 
terrifying nightmares, or nervous trouble of any sort.

In June 2004, during an initial evaluation for the mental health 
clinic at the Phoenix VAMC it was noted that the Veteran had a 
history of depression.  He noted he first saw a psychiatrist or 
therapist at age 7, though he did not know why, and that at age 8 
or 9 he saw a therapist for "emotional problems."  He stated 
that after the death of his friend in service he also sought 
psychiatric treatment.  He was diagnosed with depression by 
history.  At the time, he had a positive screen for PTSD.

In July 2004, a Phoenix VAMC physician diagnosed the Veteran with 
MDD with psychotic features, a history of psychosis (not 
otherwise specified), and PTSD.  During the evaluation the 
Veteran spoke of his friend dying in service and the ammunition 
explosion; the physician noted he continued to struggle with 
disturbing memories of his tour of duty.

An undated Vet Center Intake evaluation form noted that the 
Veteran had symptoms of depression and anger, and that he had 
experienced "anger problems" since service.

A list of the Veteran's VA medical history noted diagnoses of 
PTSD, dysthymia, anxiety disorder, and schizoid personality 
disorder.

In April 2008, the Veteran was afforded a VA psychiatric 
examination; the examiner indicated that she reviewed his medical 
records history, but not that she reviewed his claims file.  
After a review of the records, she noted his childhood history of 
"emotional problems" and his reported (to treating physicians) 
problems with employment.  After a thorough review of his medical 
records and an interview, the examiner diagnosed dysthymia with 
some symptoms of PTSD, and schizotypal and schizoidal features 
but not enough for the diagnosis of a personality disorder.  She 
indicated that although the Veteran had been diagnosed with PTSD 
by the Phoenix VAMC, she did not believe he met the required 
criteria for a diagnosis of PTSD, and she did not feel that 
receiving notice of his friend's death was an adequate stressor.  
She continued that he had recent symptoms of depression after 
losing his job.  A nexus opinion for the diagnosed dysthymia was 
not requested of or provided by the examiner.

A February 2009 Wichita mental health note showed a diagnosis of 
depression (with insomnia and hallucinations).  However, a March 
2009 Wichita VA treatment record noted the Veteran was prescribed 
citalopram for his PTSD.

In September 2009, the Veteran was again afforded a VA PTSD 
examination, subsequent to the verification of his claimed PTSD 
stressors.  After a review of the claims file and interview, the 
examiner diagnosed dysthymic disorder, which she felt was low-
grade and long standing.  She noted that his recent job loss had 
intensified the depression somewhat, but that careful 
interviewing did not reveal avoidance behaviors associated with a 
PTSD diagnosis.  Again, a nexus opinion was not requested of or 
provided by the examiner with regards to the diagnosis of 
dysthymic disorder.  

Although the Veteran applied for service connection for PTSD, the 
Board has recharacterized the issue as shown on the title page.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  As such, the Veteran can be service connected for his 
dysthymic disorder (or another acquired psychiatric disorder) if 
the disorder was caused by or aggravated by service.  On remand, 
the Veteran should be afforded an additional VA psychiatric 
evaluation to assess any acquired psychiatric condition and its 
possible nexus to service.  This evaluation should include an 
opinion from the examiner as to whether the Veteran had any 
diagnosed acquired psychiatric disorder prior to service, and if 
so, whether that disorder was aggravated by service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
mental disorders examination/initial PTSD 
examination the etiology of any current 
acquired psychiatric disorder.  All indicated 
tests and studies are to be performed, and a 
comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or psychologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any acquired 
psychiatric disorder found.  An opinion is 
requested as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran suffered from the 
diagnosed disorder prior to service.  If so, 
the examiner should opine as to whether it is 
at least as likely as not that the disorder 
was aggravated (worsening beyond usual 
progress) by service.  If not, the examiner 
should opine as to whether it is at least as 
likely as not that any diagnosed psychiatric 
disorder began during service or is otherwise 
related to service.  The examiner should 
provide a rationale for any opinions 
provided.

2.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

3.  Thereafter, the AMC/RO is to readjudicate 
the claim. If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and given 
an opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


